DETAILED ACTION
Election/Restrictions
Newly submitted claim 53 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally presented claims are directed to an embodiment wherein the medical device is a hearing prosthesis, and this claim is directed at an embodiment wherein the medical device is a pacemaker.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 53 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stimulation device”, in claim 31. The only stimulation device recited in the specification is a hearing prosthesis, an auditory brain stimulator, or a pacemaker, so this claim shall be interpreted as referring only to one of these three.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35, 37, 38, 40, and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34-35, 37, 38, and 43-45 recite the limitations “requesting input”, “receive input”, “obtain input”, and “adjust the adaptive functionality based on the input.” The parent claim 31 claims “stimulate the recipient based on input”. It is not clear whether this input of claim 31 is intended to provide antecedent basis for any or all of the recitations of input in claim 34. There is insufficient antecedent basis for this limitation in the claim. 
Claims 40, 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitations "an interface display" and “a plurality of different interface displays in lines 3-4 of the claims. These limitations are found in the parent claims, and thus the antecedent basis is unclear. The examiner recommends amending these claims to “the interface display” and “the plurality of different interface displays”, or adding an adjective to distinguish between the interface display of claim 39 and the interface display of claim 40, if they are not the same.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-33, 36, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Den Heuvel (US Patent Application Publication 2011/0093039), hereinafter Van Den Heuvel. 
Regarding claim 31, Van Den Heuvel teaches a system, comprising: a medical device including a stimulation device configured to be attached to a recipient and configured to stimulate the recipient based on input (Van Den Heuvel, Abstract, a hearing prosthesis is a medical device including a stimulation device that is configured to stimulate the recipient based on input, ¶[0008], ¶[0107]); and a remote device including an output system (Van Den Heuvel, ¶[0106], a user interface 200 may be in a separate external device, external indicates remote because it is external to the user), the remote device being configured to communicate with the medical device (Van Den Heuvel, ¶[0106], user interface 200 may be external and it communicates with the hearing prosthesis, ¶[0105]), wherein the system is configured to analyze data relating to the medical device (Van Den Heuvel, analyzing data relating to the medical device, ¶[0107] sound analyzer), and the system is configured to provide an interface output from the output system (Van Den Heuvel, ¶[0107], information signals are calculated according to signals received from sound analyzer and are output; there are multiple different interface outputs that may happen, such as messages to the user, ¶[0067]) from among a plurality of different interface outputs based on the analysis (Van Den Heuvel ¶[0067], a plurality of different signals may be delivered based on the analysis, Fig. 3, ¶[0088], ¶[0037-0043]).
Regarding claim 32, Van Den Heuvel teaches that the remote device is configured to automatically prioritize a first interface output superseding a prior interface output based on the data (Van Den Heuvel, ¶[0067-68], one interface output may supersede a prior output based on a preassigned priority; the priority is based on the data analyzed from the medical device).
Regarding claim 33, Van Den Heuvel teaches that the interface output is an interface audio message (Van Den Heuvel, ¶[0037-0043], examples of different interface audio messages); and the system is configured to provide the interface audio message from among a plurality of different interface audio messages based on the analysis (Van Den Heuvel, ¶[0094-0097], providing interface audio messages according to priority; Fig. 3, examples of what the different interfaces messages might say (switch to program 1, low battery, etc).  
Regarding claim 36, Van Den Heuvel teaches that the remote device is configured to automatically prioritize a first interface audio message superseding a prior interface audio message based on the data (Van Den Heuvel, ¶[0067-68], one interface output may supersede a prior output based on a preassigned priority; the priority is based on the data analyzed from the medical device).
Regarding claim 44, Van Den Heuvel teaches that the medical device is a hearing prosthesis (Van Den Heuvel, Abstract), and the output system is configured to also receive input from a recipient of the hearing prosthesis (Van Den Heuvel, ¶[0106] recipient may push a button, claim 27 recipient may input a desire not to hear an indication).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35, 37-38, 43, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel in view of Bennett et al. (US Patent Application Publication 2013/0343584), hereinafter Bennett.
Regarding claim 34, Van Den Heuvel teaches that the interface output is an interface audio message (Van Den Heuvel, ¶[0037-0043], examples of different interface audio messages); the medical device is a hearing prosthesis (Van Den Heuvel, Abstract); the system is configured to provide the interface audio message from among a plurality of different interface audio messages based on the analysis (Van Den Heuvel, ¶[0094-0097], providing interface audio messages according to priority; Fig. 3, examples of what the different interfaces messages might say (switch to program 1, low battery, etc); the remote device is configured to automatically prioritize a first interface audio message superseding a prior interface audio message based on the data (Van Den Heuvel, ¶[0067-68], one interface output may supersede a prior output based on a preassigned priority; the priority is based on the data analyzed from the medical device); the stimulation of the recipient is stimulation that evokes a hearing percept (Van Den Heuvel, Abstract, stimulation or stimulates tissue of the recipient to enhance hearing, which is stimulation that evokes a hearing percept, ¶[0107]); and the remote device is configured to automatically provide a second interface audio message superseding a prior interface audio message based on the data (Van Den Heuvel, ¶[0067-68], one interface output may supersede a prior output based on a preassigned priority; the priority is based on the data analyzed from the medical device; the interface audio message is from the remote device, ¶[0106], a user interface 200 may be in a separate external device, external indicates remote because it is external to the user). Van Den Heuvel does not teach that one of the interface audio messages requests input from the recipient regarding whether to adjust a hearing prosthesis adaptive functionality control.  Bennett teaches that the stimulation of the recipient is stimulation that evokes a hearing percept (Bennett, ¶[0047], it may be a cochlear implant, which involves stimulation that evokes a hearing percept). Bennett teaches that there may an alarm or alert based on problems with the wearer that are detected by the hearing assist device (Bennett, ¶[0036], ¶[0056], ¶[0116], ¶[0124]). It would have been obvious to one having ordinary skill in the art to modify Van Den Heuvel’s invention with Bennett’s teaching, so that that there may be a second interface audio message that would be configured to request input from the recipient regarding whether to adjust a hearing prosthesis adaptive functionality control (Bennett, ¶[0059], a prompt to test whether the user can hear properly, and to adjust the device’s functionality accordingly; the device’s auditory characteristics are tuned to the user and to the environment so this is adaptive functionality), in order to ensure that the user is correctly hearing all auditory input. Van Den Heuvel does not teach a remote device configured to receive adaptive functionality information. Bennett teaches that the remote device is configured to receive input from the recipient via the user interface adjusting an adaptive functionality of the hearing prosthesis (Bennett, ¶[0059], a voice menu may be used to tune the correct volume, using the user responding to questions from the device, that is, the remote device is receiving input), and the remote device is configured to output a signal to the hearing prosthesis instructing the hearing prosthesis to adjust the adaptive functionality based on the input (Bennett, ¶[0059] adjusting volume level according to user input, ¶[0255] also user-selected input). It would have been obvious to one having ordinary skill in the art to incorporate this teaching into the modified Van Den Heuvel invention in order to describe the details of how to manage a situation-dependent user interface with a hearing prosthesis, which is alluded to in Van Den Heuvel but not discussed in detail. 
Regarding claim 35, Van Den Heuvel teaches that the medical device is a hearing prosthesis (Van Den Heuvel, Abstract) and the stimulation of the recipient is stimulation that evokes a hearing percept (Van Den Heuvel, Abstract, stimulation or stimulates tissue of the recipient to enhance hearing, which is stimulation that evokes a hearing percept, ¶[0107]) and the remote device is configured to automatically present a first interface via the output system superseding a prior interface presented via the output system based on the data (Van Den Heuvel, ¶[0067-68], one interface output may supersede a prior output based on a preassigned priority; the priority is based on the data analyzed from the medical device). Van Den Heuvel does not teach that the first interface has a hearing prosthesis volume control. Bennett teaches a stimulator for a recipient that evokes a hearing percept (Bennett, ¶[0047], it may be a cochlear implant, which involves stimulation that evokes a hearing percept) with a variety of interfaces (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]; a portable remote device such as a smart phone may be also used to communicate with the implantable medical device, Fig. 15, ¶[0255]). Bennett teaches that the stimulation system may have a first interface with a hearing prosthesis volume control ¶[0255]), wherein the remote device is configured to receive input from the recipient via the output system adjusting the volume of the hearing prosthesis (Bennett, ¶[0255], a personal electronic device is a remote device and it is configured to receive input from the recipient via the output system adjusting the volume), and the remote device is configured to output a signal to the hearing prosthesis instructing the hearing prosthesis to adjust the volume based on the input (Bennett, ¶[0255], the personal electronic device can be used to set the volume on the hearing prosthesis, so clearly it is outputting a signal to the hearing prosthesis to adjust the volume based on this input). wherein the remote device is configured to receive input from the recipient via the output system adjusting the volume of the hearing prosthesis, and the remote device is configured to output a signal to the hearing prosthesis instructing the hearing prosthesis to adjust the volume based on the input.  It would have been obvious to one having ordinary skill in the art to incorporate this teaching into the modified Van Den Heuvel invention in order to describe the details of how to manage volume settings of the auditory prosthesis, which are a common function of an audio prosthesis but are not discussed in detail by the Van Den Heuvel reference.
Regarding claim 37, Van Den Heuvel teaches that a system may have a subcutaneous and audio user interface (Van Den Heuvel, ¶[0106]), and Van Den Heuvel further teaches that the user interface may be located in an external device (Van Den Heuvel,¶[0106]). Van Den Heuvel does not explicitly teach two interfaces. Van Den Heuvel does teaches that one output may supersede another ((Van Den Heuvel, ¶[0067-68], one interface output may supersede a prior output based on a preassigned priority; the priority is based on the data analyzed from the medical device), but not that one interface may supersede another. Bennett teaches a medical device that is a hearing prosthesis (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]). Bennett teaches that in response to a detected medical condition, it may use the voice interface (Bennett, ¶[0172]; alternately a visual display may be used to notify outside personnel, based on the data, ¶[0036]). It would therefore have been obvious to one having ordinary skill in the art to configure the remote device to automatically present a second interface via the output system, superseding a prior interface presented via the output system based on the data, for example, to accommodate a noisy environment (Bennett, ¶[0060], automatic selection of a text interface due to sensed criteria, ¶[0116], prompting the user, ¶[0195] presenting an interface that is easier to use, ¶[0227-0229], the user may change the mode, ¶[0255], user may choose an appropriate prescription). Such an automatic selection is a form of adaptive control, integrated with Bennett’s other forms of adaptive control such as noise suppression (Bennett, ¶[0037], It would further have been obvious to one having ordinary skill in the art, in a situation where there is a lot of noise, that the remote device adaptive functionality control would be used (Bennett, ¶[0059], a prompt to test whether the user can hear properly, and to adjust the device’s functionality accordingly; ¶[0229], ¶[0231], adaptively deciding which noises or sounds to suppress or not), wherein the remote device is configured to receive input from the recipient via output system adjusting an adaptive functionality of the hearing prosthesis (Bennett, ¶[0059], a voice menu may be used to tune the correct volume, using the user responding to questions from the device, that is, the remote device is receiving input), and the remote device is configured to output a signal to the hearing prosthesis instructing the hearing prosthesis to adjust the adaptive functionality based on the input (Bennett, ¶[0059] adjusting volume level according to user input, ¶[0255] also user-selected input).
Regarding claim 38, Van Den Heuvel teaches that the medical device is a hearing prosthesis (Van Den Heuvel, Abstract, ¶[0008], ¶[0107]). Van Den Heuvel teaches that the interface output is an interface audio message (Van Den Heuvel, ¶[0037-0043], examples of different interface audio messages); and the system is configured to provide the interface audio message from among a plurality of different interface audio messages based on the analysis (Van Den Heuvel, ¶[0094-0097], providing interface audio messages according to priority; Fig. 3, examples of what the different interfaces messages might say (switch to program 1, low battery, etc), the stimulation of the recipient is stimulation that evokes a hearing percept (Van Den Heuvel, Abstract, stimulation or stimulates tissue of the recipient to enhance hearing, which is stimulation that evokes a hearing percept, ¶[0107]). Van Den Heuvel does not explicitly teach that the first interface audio message indicates the current volume setting of the hearing prosthesis. Bennett teaches that a first interface audio message may be a message requesting input from the recipient (Bennett, ¶[0059], a voice menu may be used to prompt the user to respond to questions from the device, that is, the remote device is receiving input, ¶[0255] also user-selected input) regarding whether to adjust a volume of the hearing prosthesis (Bennett, ¶[0059], the prompts are used to set the volume), wherein the remote device is configured to receive input from the recipient via a user interface adjusting the volume of the hearing prosthesis (Bennett, ¶[0255], a personal electronic device is a remote device and it is configured to receive input from the recipient via the output system adjusting the volume), and the remote device is configured to output a signal to the hearing prosthesis instructing the hearing prosthesis to adjust the volume based on the input (Bennett, ¶[0255], the personal electronic device can be used to set the volume on the hearing prosthesis, so clearly it is outputting a signal to the hearing prosthesis to adjust the volume based on this input). It would have been obvious to one having ordinary skill in the art to modify Van Den Heuvel’s invention with Bennett’s teachings because it teaches how to use Van Den Heuvel’s teachings regarding a situation-dependent user interface with a hearing prosthesis, which is alluded to in Van Den Heuvel but not discussed in detail.
Regarding claim 43, Van Den Heuvel teaches that the interface output is an interface audio message (Van Den Heuvel, ¶[0037-0043], examples of different interface audio messages); the system is configured to provide the interface audio message from among a plurality of different interface audio messages based on the analysis (Van Den Heuvel, ¶[0094-0097], providing interface audio messages according to priority; Fig. 3, examples of what the different interfaces messages might say (switch to program 1, low battery, etc); the medical device is a hearing prosthesis (Van Den Heuvel, Abstract); the stimulation of the recipient is stimulation that evokes a hearing percept (Van Den Heuvel, Abstract, stimulation or stimulates tissue of the recipient to enhance hearing, which is stimulation that evokes a hearing percept, ¶[0107]); Van Den Heuvel does not teach that the first interface has a hearing prosthesis volume control. Bennett teaches a stimulator for a recipient that evokes a hearing percept (Bennett, ¶[0047], it may be a cochlear implant, which involves stimulation that evokes a hearing percept) with a variety of interfaces (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]; a portable remote device such as a smart phone may be also used to communicate with the implantable medical device, Fig. 15, ¶[0255]). Bennett teaches that the stimulation system may have a first interface with a hearing prosthesis volume control ¶[0255]), wherein the remote device is configured to receive input from the recipient via a user interface adjusting the volume of the hearing prosthesis (Bennett, ¶[0255], a personal electronic device is a remote device and it is configured to receive input from the recipient via a user interface adjusting the volume), and the remote device is configured to output a signal to the hearing prosthesis instructing the hearing prosthesis to adjust the volume based on the input (Bennett, ¶[0255], the personal electronic device can be used to set the volume on the hearing prosthesis, so clearly it is outputting a signal to the hearing prosthesis to adjust the volume based on this input). It would have been obvious to one having ordinary skill in the art to have a first interface audio message as a message requesting input from the recipient regarding whether to adjust a volume of the hearing prosthesis, in order to give the user an option to change the settings of the device according to the current sonic landscape. Volume adjustment is a common function of hearing prosthesis, and in a prosthesis with a primarily auditory interface, it would have been obvious to one having ordinary skill in the art to give an auditory prompt to the user regarding whether they are happy with the current volume level. 
Regarding claim 52, Van Den Heuvel teaches that recipient interface block 200 controls the prosthesis (Van Den Heuvel, ¶[0105]), and in one embodiment it is implanted but in another embodiment it is an external device (Van Den Heuvel, ¶[0106]). Van Den Heuvel does not teach that the exernal device is remote. Bennett teaches a hearing assistance system with sensing wherein a remote device is configured to control the medical device; and the input is input from the remote device to control the medical device (Bennett, ¶[0036]). It would have been obvious to one having ordinary skill in the art to use a remote device such as a cell phone to control the medical device and to input information from the remote device for this control in order to have an easy to read interface using a piece of electronics that the user is likely carrying everywhere with them even without the prosthesis.

Claims 39-40, 45, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel in view of Bennett, further in view of Shaw et al. (US Patent Application Publication 2016/0360426), hereinafter Shaw.
Regarding claim 39, Van Den Heuvel teaches that the medical device is configured to analyze the data (Van Den Heuvel, analyzing data relating to the medical device, ¶[0107] sound analyzer), and the system is configured to provide an interface output from the output system (Van Den Heuvel, ¶[0107], information signals are calculated according to signals received from sound analyzer and are output; there are multiple different interface outputs that may happen, such as messages to the user, ¶[0067]). Van Den Heuvel does not teach choosing a hearing prosthesis interface output from a variety of interface outputs. Bennett teaches a stimulator for a recipient that evokes a hearing percept (Bennett, ¶[0047], it may be a cochlear implant, which involves stimulation that evokes a hearing percept) with a variety of interfaces (Bennett, a hearing prosthesis with a voice-based or display-based user interface, ¶[0172], ¶[0059], and notifications may be given by auditory or visual means, ¶[0036]; a portable remote device such as a smart phone may be also used to communicate with the implantable medical device, Fig. 15, ¶[0255]). Bennett teaches that in response to a detected medical condition, it may use the voice interface (Bennett, ¶[0172]; alternately a visual display may be used to notify outside personnel, based on the data, ¶[0036]). Bennett does not explicitly teach that all of this is done with a remote device configured to present an interface display from a plurality of different interface display based on a signal. Shaw teaches a medical device that is configured to analyze the data of an implantable medical device to generate alerts (Shaw, ¶[0017], the implanted device may trigger an alert based on what it senses, and this constitutes analyzing the data). Shaw’s remote device is configured to present an interface display via the output system from among a plurality of different interface displays based on a signal pertaining to the analyzed data received from the medical device (Shaw, ¶[0017], the implanted device triggers an alert or alarm based on what it senses; the remote device is therefore configured to present an interface display via the output system from among a plurality of different interface displays based on this trigger signal, that is, based on a signal pertaining to the analyzed data received from the medical device, ¶[0017], it is context-sensitive communication, so it matters what the original alert was about when deciding how to display it, by text, by audio, and to whom; these all constitute selection of a different interface display). It would have been obvious to one having ordinary skill in the art to include a variety of interface outputs to accommodate both the patient and first responders for easy access to the information.
Regarding claim 40, in the modified Van Den Heuvel invention, Shaw teaches that the remote device is also configured to analyze the data (Shaw, ¶[0017], the implanted device may trigger an alert based on what it senses, and this constitutes analyzing the data) and the remote device is configured to present an interface display via the output system from among a plurality of different interface displays based on the analyzed data. (Shaw, ¶[0016-18], sensor data is used by the remote device to choose an interface output, that is, to provide a text or an audio output, which is providing an interface output from among a plurality of different interface displays based on the analysis; these displays may be auditory, visual, text, etc.) It would have been obvious to one having ordinary skill in the art to preset an interface display via the output system from among a plurality of different interface displays based on the analyzed data analyzed by the remote device, because if the remote device is presenting an interface display, it should also be performing the computations that decide what and how to display, which involves additional analysis of data. 
Regarding claim 45, the modified Van Den Heuvel invention teaches that the remote device is configured to obtain input from a source other than the medical device (Van Den Heuvel, ¶[0085] a gravity sensor may be used outside the medical device and provide data to the medical device; ¶[0117] alternately, a thermometer may be used.) (Bennett, ¶[0124], other medical sensors may provide input; for example, letting the user of the hearing assist device know that their blood sugar is low, and this glucose/blood sugar data clearly doesn’t come from a hearing aid). Bennett teaches that an interface, that is a voice instruction, is presented on the auditory display from among a plurality of different interfaces (difference voice or visual menus) for different devices, as demonstrated in ¶[0124], which gives voice instructions based on the health metric that has a problem, even if it is not hearing. Van Den Heuvel and Bennett do not explicitly teach that an interface display on a remote device is presented from a plurality of different interfaces based on the input from a source other than the medical device. Shaw teaches a medical device that is configured to analyze the data of an implantable medical device to generate alerts (Shaw, ¶[0017], the implanted device may trigger an alert based on what it senses, and this constitutes analyzing the data). Shaw’s remote device is configured to present an interface display via the output system from among a plurality of different interface displays based on a signal pertaining to the analyzed data received from  a source other than the medical device (Shaw, Abstract; sensor data used to make calculations can come from user equipment or from another sensor, that is, a sensor from a source other than the medical device; ¶[0017], the implanted device triggers an alert or alarm based on what it senses; the remote device is therefore configured to present an interface display via the output system from among a plurality of different interface displays based on this trigger signal, that is, based on a signal pertaining to the analyzed data received from the medical device, ¶[0017], it is context-sensitive communication, so it matters what the original alert was about when deciding how to display it, by text, by audio, and to whom; these all constitute selection of a different interface display). It would have been obvious to one having ordinary skill in the art to include a variety of interface outputs to accommodate both the patient and first responders for easy access to the information. It would have been obvious to one having ordinary skill in the art to configure the remote device to present an interface on the display from among a plurality of different interfaces based on the input from the source other than the medical device, in order to centralize all medical alerts through the same remote device, so that a user doesn’t need to carry many devices to receive their medical data.
Regarding claim 47, Van Den Heuvel does not teach that the remove device chooses an interface display from among a plurality of different interface displays. Bennett teaches that an interface, that is a voice instruction, is presented on the auditory display from among a plurality of different interfaces (difference voice or visual menus) for different devices, as demonstrated in ¶[0124], which gives voice instructions based on the health metric that has a problem, even if it is not hearing. Van Den Heuvel and Bennett do not explicitly teach that an interface display on a remote device is presented from a plurality of different interfaces based on the input from a source other than the medical device. Shaw teaches a medical device that is configured to analyze the data of an implantable medical device to generate alerts (Shaw, ¶[0017], the implanted device may trigger an alert based on what it senses, and this constitutes analyzing the data). Shaw’s remote device is configured to present an interface display via the output system from among a plurality of different interface displays based on a signal pertaining to the analyzed data received from  a source other than the medical device (Shaw, Abstract; sensor data used to make calculations can come from user equipment or from another sensor, that is, a sensor from a source other than the medical device; ¶[0017], the implanted device triggers an alert or alarm based on what it senses; the remote device is therefore configured to present an interface display via the output system from among a plurality of different interface displays based on this trigger signal, that is, based on a signal pertaining to the analyzed data received from the medical device, ¶[0017], it is context-sensitive communication, so it matters what the original alert was about when deciding how to display it, by text, by audio, and to whom; these all constitute selection of a different interface display). It would have been obvious to one having ordinary skill in the art to configure the remote display to present an interface display via the output system from among a plurality of different interface displays based on the analysis, to accommodate both the patient and first responders for easy access to the information.
Regarding claim 48, in the modified Van Den Heuvel invention, Shaw teaches that the remote device is also configured to analyze the data (Shaw, ¶[0017], the implanted device may trigger an alert based on what it senses, and this constitutes analyzing the data) and the remote device is configured to present an interface display via the output system from among a plurality of different interface displays based on the analyzed data analyzed by the remote device. (Shaw, ¶[0016-18], sensor data is used by the remote device to choose an interface output, that is, to provide a text or an audio output, which is providing an interface output from among a plurality of different interface displays based on the analysis; these displays may be auditory, visual, text, etc.) It would have been obvious to one having ordinary skill in the art to preset an interface display via the output system from among a plurality of different interface displays based on the analyzed data analyzed by the remote device, because if the remote device is presenting an interface display, it should also be performing the computations that decide what and how to display, which involves additional analysis of data. 
Regarding claim 49, in the modified Van Den Heuvel invention, the interface may be presented on a smart phone (Bennett, ¶[0036]), which inherently has a speaker. The modified Van Den Heuvel invention teaches that the remote device is configured to obtain input from a source other than the medical device (Van Den Heuvel, ¶[0085] a gravity sensor may be used outside the medical device and provide data to the medical device; ¶[0117] alternately, a thermometer may be used; Bennett, ¶[0124], other medical sensors may provide input; for example, letting the user of the hearing assist device know that their blood sugar is low, and this glucose/blood sugar data clearly doesn’t come from a hearing aid). Bennett teaches that an interface, that is a voice instruction, is presented on the auditory display from among a plurality of different interfaces (different voice or visual menus) for different devices, as demonstrated in ¶[0124], which gives voice instructions based on the health metric that has a problem, even if it is not hearing. Van Den Heuvel and Bennett do not explicitly teach presenting an interface a remote device using a speaker, from among plurality of different interfaces based on the input from a source other than the medical device. Shaw teaches a medical device that is configured to analyze the data of an implantable medical device to generate alerts (Shaw, ¶[0017], the implanted device may trigger an alert based on what it senses, and this constitutes analyzing the data). Shaw’s remote device is configured to present an interface display via the output system from among a plurality of different interface displays based on a signal pertaining to the analyzed data received from  a source other than the medical device (Shaw, Abstract; sensor data used to make calculations can come from user equipment or from another sensor, that is, a sensor from a source other than the medical device; ¶[0017], the implanted device triggers an alert or alarm based on what it senses; the remote device is therefore configured to present an interface display via the output system from among a plurality of different interface displays based on this trigger signal, that is, based on a signal pertaining to the analyzed data received from the medical device, ¶[0017], it is context-sensitive communication, so it matters what the original alert was about when deciding how to display it, by text, by audio, and to whom; these all constitute selection of a different interface display). It would have been obvious to one having ordinary skill in the art to include a variety of interface outputs to accommodate both the patient and first responders for easy access to the information. It would have been obvious to one having ordinary skill in the art to configure the remote device to present an interface on using the speaker from among a plurality of different interfaces based on the input from the source other than the medical device, in order to centralize all medical alerts through the same remote device, so that a user doesn’t need to carry many devices to receive their medical data.
Regarding claims 50 and 51, the modified Van Den Heuvel invention does not specify whether the presented interface display is static or dynamic. However, considering that the interface display may be on a smart phone display (Bennett, ¶[0036]) and that Shaw teaches user interactions with the display to input information and similar (Shaw, ¶[0092]), and other interactions are on a basic level like “low battery” (Van Den Heuvel, ¶[0038]), it would have been obvious to one having ordinary skill in the art that some interface displays presented would be dynamic, taking into account live information and changing accordingly, and that some would be static, simply displaying, for example, a low battery icon or a programmed low battery message.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel, in view of Shaw, further in view of Roeck et al. (US Patent Application Publication 2016/0007128), hereinafter Roeck.
Regarding claim 41, Van Den Heuvel teaches that the medical device is a hearing prosthesis, and that the stimulation of the recipient is stimulation that evokes a hearing percept (Van Den Heuvel, Abstract, stimulation or stimulates tissue of the recipient to enhance hearing, which is stimulation that evokes a hearing percept, ¶[0107]). Van Den Heuvel does not teach that the hearing prosthesis is a multimode hearing prosthesis, or that there are a plurality of interface displays. Shaw teaches presenting an interface display via the output system from among a plurality of different interface displays based on the analyzed data. (Shaw, ¶[0016-18], sensor data is used by the remote device to choose an interface output, that is, to provide a text or an audio output, which is providing an interface output from among a plurality of different interface displays based on the analysis; these displays may be auditory, visual, text, etc.). Roeck teaches that there may be a multimode hearing prosthesis that is utilized in one or more modes (Roeck, ¶[0014], a bimodal cochlear implant system with a cochlear implant and another hearing instrument) with multiple graphical interfaces (Roeck, ¶[0096], separate software modules, therefore also separate graphic interfaces for each mode). Roeck’s invention has data indicative of the hearing prosthesis being utilized in one or more modes (Roeck, ¶[0104] collection of fitting data from both the hearing instrument and the cochlear implant fitting data). It would have been obvious to one having ordinary skill in the art to modify Van Den Heuvel’s invention by applying its teachings with a multimodal hearing prosthesis because all forms of hearing prostheses, single mode or multimodal, would all have need of adjustments on occasion. Roeck teaches that separate software modules may be used (Roeck, ¶[0096) but does not give details of the graphical aspects of these interfaces. It would therefore further have been obvious to one having ordinary skill in the art to incorporate Shaw’s teachings and to automatically prioritize interface displays via the output system from among a plurality of different interface displays based on the received data, in order to display the right graphical content that serves a particular implementation, whichever aspect of the hearing system is currently being configured.
Regarding claim 42, in the modified Van Den Heuvel invention, the teachings of Roeck teach the functioning of a multimode hearing prosthesis. Roeck teaches that the multimode hearing prosthesis includes a first sub-system corresponding to a cochlear implant and a second sub-system configured to evoke a hearing percept based on a different principle of operation from that of the cochlear implant (Roeck, ¶[0014], a bimodal cochlear implant system with a cochlear implant and another hearing instrument). Roeck teaches using different software modules to control the fitting of each one (Roeck, ¶[0096]), which constitute a first interface  display via the output system, prioritizing a set of controls for one of the first sub-system or the second sub-system, and presenting a second interface display via the output system prioritizing the other set of controls for the other subsystem. Roeck does not explicitly teach automatically presenting the suitable interface upon automatic determination that the system is using one mode or another. It would have been obvious to one having ordinary skill in the art to prioritize the display of the system that is currently being fitted, and to automatically show the correct software interface to tune that system, in order to allow the system currently in use to be easily selected and configured.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Heuvel, in view of Shaw and Roeck, further in view of Naylor et al. (US Patent Application Publication 2016/0038738), hereinafter Naylor.
Regarding claim 46, the modified Van Den Heuvel system does not explicitly say that a first mode uses both subsystems and a second mode uses only one. Naylor teaches that a hybrid hearing system may be used so that only one system is in use, or alternately, so that both systems are in use (Naylor, ¶[0119], the database contains data involving just one hearing instrument, and also data involving both). It would have been obvious to one having ordinary skill in the art that the first and the second modes may constitute a mode in which both the first sub-system and the second sub-system are utilized to evoke a hearing percept at the time of the analysis of the data; and a mode in which only one of the first sub-system or the second sub-system is utilized to evoke a hearing percept at the time of the analysis of the data, because an important part of the fitting process is to distinguish whether the best clinical results are achieved by using only one, or using both forms of therapeutic stimulation. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-46 have been considered but are moot because the new ground of rejection does not rely on the combination of references that was argued against in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792